United States Court of Appeals
                      For the First Circuit

No. 14-1132

        VAQUERÍA TRES MONJITAS, INC.; SUIZA DAIRY, INC.,

                      Plaintiffs, Appellees,

         PUERTO RICO DAIRY FARMERS ASSOCIATION (PRDFA),

                            Plaintiff,

                                v.

        MYRNA COMAS-PAGÁN, in her official capacity as the
        Secretary of the Department of Agriculture for the
      Commonwealth of Puerto Rico; EDMUNDO ROSALY-RODRÍGUEZ,
     in his official capacity as Administrator of the Office
      of the Milk Industry Regulatory Administration for the
                   Commonwealth of Puerto Rico,

                      Defendants, Appellees,

                   -----------------------------

              INDUSTRIA LECHERA DE PUERTO RICO, INC.,

                 Intervenor Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before
                  Torruella, Lipez, and Thompson,
                          Circuit Judges.


     Rafael M. Santiago-Rosa, with whom Vanessa Medina-Romero,
Darissa C. Hernández-Egúrbida and Marichal, Hernández, Santiago &
Juarbe, LLC, were on brief, for appellant.
     Rafael Escalera-Rodríguez, with whom Amelia Caicedo-Santiago,
Carlos M. Hernández-Burgos and Reichard & Escalera, were on brief,
for appellee Suiza Dairy, Inc.
     José R. Lázaro-Paoli, José R. Lázaro-Paoli Law Offices,
Enrique Nassar-Rizek and ENR & Associates, on brief, for appellee
Vaquería Tres Monjitas, Inc.




                        December 2, 2014




                               -2-
              TORRUELLA, Circuit Judge.         This case stems from a long-

running dispute that involves the Puerto Rico milk industry.

Plaintiffs Suiza Dairy, Inc. ("Suiza") and Vaquería Tres Monjitas,

Inc. ("Vaquería") reached a settlement agreement in the original

case   with      the   government    defendants,       Myrna     Comas-Pagán,   the

Secretary of the Department of Agriculture for the Commonwealth of

Puerto Rico, and Edmundo Rosaly-Rodríguez, the Administrator of the

Office      of     the    Milk      Industry        Regulatory     Administration

(collectively, the "Department"). Intervenors Industria Lechera de

Puerto Rico, Inc. ("Indulac" under its Spanish acronym) and the

Puerto Rico Dairy Farmers Association (the "PRDFA") objected to the

settlement, claiming that it violated Puerto Rico's constitutional

and statutory law.         The district court approved the settlement

agreement, and Indulac appeals, contending that the said action

violated its due process rights by approving the agreement without

affording Indulac a hearing.          We conclude that Indulac's appeal is

untimely,        which    deprives     us      of     appellate     jurisdiction.

Accordingly, we dismiss the appeal.

                                 I. Background

              The dispute over Puerto Rico's dairy industry is not new

to this Court, and ample accounts of the litigation's origins can

be found in our previous opinions.              P.R. Dairy Farmers Ass'n v.

Pagán, 748 F.3d 13 (1st Cir. 2014); Vaquería Tres Monjitas, Inc. v.

Pagán, 748 F.3d 21 (1st Cir. 2014); Vaquería Tres Monjitas, Inc. v.


                                        -3-
Irizarry, 587 F.3d 464 (1st Cir. 2009), reh'g & reh'g en banc

denied, 600 F.3d 1 (1st Cir. 2010).

             For the purposes of this appeal, the following summary of

the facts suffices: after almost a decade of litigation -- complete

with various evidentiary hearings, three appeals, and the onset of

contempt     proceedings    --    the    principal    parties    settled.       The

Department agreed to promulgate a regulation that would drastically

reshape    the    already   pervasively        regulated   Puerto     Rico     dairy

industry.1       As a result of the proceedings, a regulation was

crafted    to    rework   the    pricing    and   structure     of   the   market.2

Indulac and the PRDFA were excluded from the bargaining table.

Spurned, they moved for the district court to reject the settlement

agreement, alleging that the regulation violated a host of Puerto

Rico's     constitutional       and     statutory    provisions      because    the

regulation allowed the Plaintiffs to keep more money and forced the


1
   "The milk industry is heavily regulated in Puerto Rico, and is
under the purview of ORIL, a subdivision of the Department of
Agriculture." P.R. Dairy Farmers Ass'n v. Pagán, 748 F.3d 13, 15
(1st Cir. 2014).
2
    According to Indulac, Regulation 12, the new regulation,
constitutes a de facto repeal of a "service charge" previously paid
to it under the milk regulatory scheme, which operated essentially
as a direct subsidy. See Indulac's Urgent Opp'n to the Adoption of
Final Settlement Agreement and Mem. of Understanding Between the
Parties ¶10, Oct. 30, 2013, ECF No. 2328.        Neither Suiza nor
Vaquería contest this assertion. Likewise, neither contest that
Regulation 12 also forces Indulac to pay a significantly higher
price for raw milk than it paid prior to the regulation's
promulgation. The regulation mandates that all milk processors pay
the same price of $0.785 per quart of raw milk. See Informative
Mot. Ex. 2, at 4, Sept. 30, 2014, ECF No. 2495.

                                         -4-
Intervenors to receive less.            The district court heard their

arguments,     and,   after     reasoned      consideration,     approved     the

settlement.     The district court entered judgment on November 6,

2013.    A day later, it amended the order to correct a simple

grammatical mistake.       On December 5, Indulac moved to alter the

judgment pursuant to Fed. R. Civ. P. 59(e).              The district court

denied the motion, concluding that Indulac lacked standing to

modify the judgment as it was not a party in the case.                Vaquería

Tres Monjitas, Inc. v. Comas, 992 F. Supp. 2d 39, 41 n.1 (D.P.R.

2013).   Indulac appealed.

                                II. Discussion

             Because "the taking of an appeal within the prescribed

time is 'mandatory and jurisdictional,'" we must examine the

timeliness of Indulac's appeal.         Bowles v. Russell, 551 U.S. 205,

209 (2007) (quoting Griggs v. Provident Consumer Disc. Co., 459
U.S. 56, 61       (1982) (per curiam)); see Acevedo-Villalobos v.

Hernández, 22 F.3d 384, 387 (1st Cir. 1994). We have an obligation

to inquire into jurisdictional issues sua sponte.                Díaz-Reyes v.

Fuentes-Ortiz,     471 F.3d 299,    300    (1st   Cir.   2006);   Doyle    v.

Huntress, Inc., 419 F.3d 3, 6 (1st Cir. 2005).                We hold that we

lack appellate jurisdiction to hear Indulac's appeal because it was

untimely filed.

             In a civil case, parties must appeal a judgment by filing

a notice of appeal within thirty days of entry.                Fed. R. App. P.


                                       -5-
4(a)(1)(A).   This thirty-day limitations period is tolled if a

party files a Rule 59(e) motion seeking to alter or amend the

judgment.   Fed. R. App. P. 4(a)(4)(A)(iv).   In this scenario, the

limitations period only begins to run after the district court

enters an order disposing of the motion.      If, however, the Rule

59(e) motion itself is untimely, this court will not toll the

appeals limitations period.    Feinstein v. Moses, 951 F.2d 16, 18

(1st Cir. 1991).   A Rule 59(e) motion is timely if it is filed

within twenty-eight days of the judgment's entry. See Fed. R. Civ.

P. 59(e). Here, the district court entered judgment on November 6.

Indulac filed its motion on December 5, twenty-nine days later.

The Rule 59(e) motion was untimely, and thus, the period to file an

appeal was not tolled.   Accordingly, Indulac's appeal is untimely,

meaning that we lack jurisdiction to hear its appeal.3


3
   The district court's amended judgment on November 7 does not
change the result. The amendment was to fix a slight error in
quotation and was therefore de minimis.      The amended quotation
reads: "[a]ll such parties hereby waive any defense they may have
to the enforcement of this Agreement." The original read: "all such
parties hereby waive and any defense they have to the enforcement
of this Judgment." Courts cannot toll jurisdictional limitations
periods based on amendments which are "of no import to the matters
dealt with on review." FTC v. Minneapolis-Honeywell Regulator Co.,
344 U.S. 206, 249-50 (1952); see Air Line Pilots Ass'n v. Precision
Valley Aviation, Inc., 26 F.3d 220, 223 n.2 (1st Cir. 1994) ("The
settled rule is that non-substantive revision of a previously
entered judgment does not restart or otherwise affect the period
within which appellate review must be sought."); see also Hider v.
City of Portland, No. 95-1077, 1995 WL 501984, at *2 (1st Cir.
Aug. 23, 1995) (applying this rule in the context of a Rule 59
motion and explaining that "neither the re-entry of a judgment
previously entered nor an immaterial revision to the judgment tolls
the time period within which review must be sought").

                                -6-
            In an effort to overcome the untimeliness of its appeal,

Indulac argues that the district court's judgment was not contained

within a "separate document,"4 as required by Federal Rule of Civil

Procedure 58(a).5 To determine whether a district court's judgment

was contained within a separate document, we utilize a mechanical

(i.e. technical and formal) approach.        See Fiore v. Wash. Cnty.

Cmty. Mental Health Ctr., 960 F.2d 229, 235 (1st Cir. 1992) (en

banc).     Under this mechanical approach, we distinguish between

documents that are explanatory opinions and documents that are

separate    judgments.    See id. at 234-35.       We have found, for

example, that a denial of a motion in a margin note, inscribed on

a photocopy of the original motion, is insufficient to constitute

a separate judgment.     Id. at 234.    We have also found that a five-

page document that "addressed and rejected each of [appellant's]

arguments in turn, using explanatory language to give its reason

for each rejection," and then concluded with a short order denying

the motion for a new trial, was not a separate judgment.      See P.R.




4
  Rule 58 provides, in pertinent part, that "[e]very judgment and
amended judgment must be set out in a separate document...." Fed.
R. Civ. P. 58(a).
5
   If Indulac were correct that the district court failed to enter
a judgment conforming with Rule 58(a), the judgment would not be
deemed "entered" until 150 days after the docket entry. Fed. R.
Civ. P. 58(c); see also Santiago v. Rosario, 438 F.3d 101, 108 (1st
Cir. 2006). Indulac would then have 28 days from that date to file
its motion. Under this hypothetical, Indulac's motion was filed
before the 28-day period even began and is thus timely.

                                  -7-
Aqueduct & Sewer Auth. v. Constructora Lluch, Inc., 169 F.3d 68, 75

(1st Cir. 1999).

            Here, we conclude that under our mechanical approach, the

district court's Order and Judgment was a separate judgment, not an

explanatory opinion.        While the document in question does express

the legal opinion that the signatures of the Department's agents on

the settlement agreement evince waiver of the Eleventh Amendment,

this single "explanatory sentence" is "not sufficient to transform

the   judgment   into   a    memorandum    or   opinion."   Núñez-Soto   v.

Alvarado, 956 F.2d 1, 2 (1st Cir. 1992).            Indeed, even a cursory

examination reveals its true nature as a judgment, not some other

species of legal document.        The Order and Judgment contains five

numbered provisions.         The five provisions do not provide legal

analysis, but rather incorporate the terms of the settlement

agreement, explain that the district court retains jurisdiction for

purposes of compliance, and state which parties and successors are

bound by the agreement.

            To be construed as an explanatory opinion, this Order and

Judgment would have to engage with the issues raised by the

parties.6   This it does not do.     In advance of the issuance of this

document, the parties made a number of substantive arguments.


6
   Cf. P.R. Aqueduct & Sewer Auth., 169 F.3d at 75 ("Appellees
cannot escape the fact that the December 11, 1997 Opinion and Order
was a five-page explanatory opinion denying [appellant's] motion
that was not accompanied by a separate one-line judgment."
(emphasis added)).

                                     -8-
Indulac argued to the district court that the settlement agreement

would trample its and the Puerto Rico dairy farmers' rights.

Indulac's      Urgent    Opp'n    to     the    Adoption      of   Final    Settlement

Agreement      and    Mem.   of   Understanding        Between     the     Parties   ¶3,

Oct. 30, 2013, ECF No. 2328.               In its motion, Indulac listed a

number of harms it would suffer if Regulation 12 were promulgated

as written.          Id. ¶¶8-13.        In Indulac's reply to Suiza's and

Vaquería's      opposition,       it      reiterated       that     the     Regulation

"contravenes Puerto Rico Law." Indulac's Urgent Reply to Opp'ns by

Suiza Dairy, Inc. and Vaquería Tres Monjitas, Inc. ¶2, Nov. 1,

2013,    ECF    No.     2333.      It    cited     the   resignation        of     ORIL's

Administrator as evidence that the Regulation was illegal.                         Id. at

¶4.     The district court's Order and Judgment addresses neither

these claims nor those of any of the parties.                  Cf. P.R. Aqueduct &

Sewer Auth., 169 F.3d at 75-76 (holding that a short document was

not a separate judgment because it analyzed each of the appellant's

arguments      one-by-one).         The        order   does    nothing      more     than

incorporate and approve the parties' agreement, and it is almost

entirely devoid of legal analysis.               The document at issue was also

entitled "Order and Judgment," which may be taken as a further

indication that the document is a separate judgment and not a

memorandum or an opinion.               See Núñez-Soto, 956 F.2d at 2 ("The

separate document in this case is clearly labeled 'Judgment' and it

is crystal clear from its terms that it was intended to operate as


                                          -9-
a judgment."); cf. P.R. Aqueduct and Sewer Auth., 169 F.3d at 73

(dealing with a document labeled "Opinion and Order"); In re Lupron

Mktg. & Sales Practice Litig., 677 F.3d 21, 27 (1st Cir. 2012)

(dealing with a document labeled "Memorandum and Order").

           Since   we   hold    that    the   district   court's   Order   and

Judgment satisfies the separate document rule, we lack appellate

jurisdiction to hear Indulac's appeal because it was untimely. See

Fed. R. App. P. 4(a); Acevedo-Villalobos, 22 F.3d at 387.              As we

lack jurisdiction, we need not address the merits of Indulac's

appeal.   See Deniz v. Municipality of Guaynabo, 285 F.3d 142, 149-

50 (1st Cir. 2002) (holding that an assessment of the merits absent

jurisdiction is "gratuitous" and "a matter of purely academic

interest"); Christopher v. Stanley-Bostitch, Inc., 240 F.3d 95, 100

(1st Cir. 2001) ("When a federal court concludes that it lacks

subject matter jurisdiction over a case, it is precluded from

rendering any judgments on the merits of the case.").

                               III. Conclusion

           For the aforementioned reasons, we dismiss Indulac's

appeal for lack of jurisdiction.

           So Ordered.




                                       -10-